DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a Continuation of application 16/132,857 filed 17September 2018, which is a Continuation of application 14/949,454 filed 23 November 2015, which is a Continuation of application 13/922,482 filed 20 June 2013, which is a Continuation of application 13/797,230 filed 12 March 2013, which is a Continuation of application 13/213,473 filed 19 August 2011, which is a Continuation of application 11/932,101 filed 31 October 2007, which is a Continuation of application 10/918,597 filed 13 August 2004, which is a Continuation of application 10/340,237 filed 9 January 2003.
The examiner notes that the earliest filed application which provides written description support for the instant claims under 35 U.S.C. 112, first paragraph, is the 10/918,597 application filed 13 August 2004.

Status of the Claims
Claims 1-13 are pending and presented for examination.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The first paragraph of 35 USC 112 requires that the specification contain a written description of the invention.  Accordingly, where a particular compound has not been specifically named or “otherwise exemplified,” one is left to select from mere possibilities encompassed by the broad disclosure, with no guide indicating or directing that this particular selection should be made rather than any of the many others which could also be made.  In re Ruschig, 154 USPQ 118, 122 (CCPA 1967).  As elaborated by the court:
Specific claims to single compounds require reasonably specific supporting disclosure and while we agree with the appellants, as the board did, that naming is not essential, something more than the disclosure of a class of 1000, or 100, or even 48, compounds is required. Surely, given time, a chemist could name (especially with the aid of a computer) all of the half million compounds within the scope of the broadest claim, which claim is supported by the broad disclosure. This does not constitute support for each compound individually when separately claimed. (Id.)

	Here, the instant claim broadly recites a compound which is only nominally identified by the term “derivative,” (e.g., “anti-inflammatory agent or any derivative thereof” (Claim 4); “dexamethasone…and any derivative thereof” (Claim 6)), but not a specific structure.  The only compound particularly described by the instant specification are those set forth on pages 24-25 describing compounds which may be subject to an ambiguous derivatization; no others are 

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “derivative” as employed in the instant claims is indefinite because it is unclear from the disclosure as originally filed how far one can deviate from the parent compound without the “derivative” being so far removed therefrom as to be a completely different compound.  See the related rejection in the “Written description” section, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheikh (U.S. PGPub. 2002/0111603) as evidenced by Wong (U.S. PGPub. 2002/0182185), and Nivaggioli (U.S. PGPub. 2004/0137059).
Applicants claims are directed to methods of treating either of uveitis or macular edema in the eye by administering implantable compositions combining a PLGA copolymer having a 50:50 ratio of lactic to glycolic acid monomers in combination with a particulate active agent where at least 75% of the agent particles have a diameter of less than 20 microns.  The examiner notes that in the context of the instantly claimed composition, the language applicants employ describing the manner in which the implant claimed ins to be manufactured, (“the bioerodible implant is prepared by…double extrusion process”) incorporates into the claim what the office considers “product-by-process” language.  MPEP 2113.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (emphasis added).  Art which addresses active agent particles addressing the claimed size limitations embedded in a polymer matrix claimed, regardless of the manner of its manufacture, will be considered sufficient to address the present claims.  Dependent claims narrow the size distribution to greater than 99% having a diameter of less than 20 
Cheikh describes implantable solid rods of dexamethasone phosphate contained in a 50/50 PLGA matrix.  [0173].  Cheikh indicates that the dexamethasone phosphate is incorporated into a 50/50 PLGA matrix by pulverizing the solid dexamethasone phosphate to a particulate size of less than 100 microns and extruding the combination of PLGA and dexamethasone phosphate.  [0307-11].  Concerning the dexamethasone particle sizes claimed, applicants are reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Cheikh indicates that the solid implantable dosage forms advantageously have a diameter of less than 1mm, even envisioning implants with a diameter as small as 0.1mm.  [0094].  Implant lengths are explicitly described as less than 2cm and “suited to the space in the depot zone.”  [0096].  Wong indicates that the vitreous of the eye is capable of accommodating fairly large implants, having dimensions of up to 3mm, informing the skilled artisan that the implants of Cheikh are indeed “sized for implantation in an ocular region” such as the vitreous cavity.  [0057].  Cheikh indicates that the implants preferably contain more than 50% of the active principle, with preferably less than 49% of the implant being the biodegradable excipient, such as the exemplary 50/50 PLGA.  [0238-47].
Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of extruded implants combining dexamethasone phosphate particles of less than 20 microns embedded in a matrix containing 40% of 50/50 PLGA having a size specifically adapted for implantation in the vitreous cavity, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed elements  from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

This is addressed by the teachings of Nivaggioli, which indicates that ocular PLGA/dexamethasone implants may suitably be used in the treatment of each of macular edema and uveitis.  [0018; 0044; 0051].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used the implants of Cheikh and Wong to treat either of uveitis or macular edema according to the teachings of Nivaggioli, The idea for doing so flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,034,370 in view of Nivaggioli, discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application simply specify a particulate size of the dexamethasone to be included in the implants of the ‘370 claims, and would, if available as prior art against the issued claims, combined with the teachings of Nivaggioli concerning the uses to which such dexamethasone PLGA implants may be put, render them obvious.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,034,366 in view of Nivaggioli, discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application simply specify a particulate size of the dexamethasone and slightly different concentrations of PLGA to be included in the implants of the ‘366 claims, and would, if available as prior art against the issued claims, combined with the teachings of Nivaggioli concerning the uses to which such dexamethasone PLGA implants may be put, render them obvious.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,506,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap the methods described in the methods of the ‘987 claims, rendering the methods disclosed therein an obvious permutation of the instant claims.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,192,511 in view of Nivaggioli, discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application simply specify particular embodiments of the implants of the ‘511 claims, and would, if available as prior art against the issued claims, combined with the teachings of Nivaggioli concerning the uses to which such dexamethasone PLGA implants may be put, render them obvious.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,076,526 in view of Nivaggioli, discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application simply specify particular embodiments of the implants of the ‘526 claims, and would, if available as prior art against the issued claims, combined with the teachings of Nivaggioli concerning the uses to which such dexamethasone PLGA implants may be put, render them obvious.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,702,539 in view of Nivaggioli, discussed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘539 patent simply specify particular embodiments of the PLGA polymer (defined as having particular hydrophobic or hydrophilic end groups) to be used in the implants of the instant claims and would, if available as prior art against the instant claims, anticipate them.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613